---- -------·   -·--   ~ ·---~----·------~~--   -   ---   .   ---    ~--·----~--·-----   - ----.~~------

.i




                        Order issued September                     \0 , 2012




                                                                                        In The
                                                                   Qrourt of appeaLs
                                                         lJiiftq ~i.strict of We."ia.s at ~alla.s
                                                                                No. 05-12-00307-CV


                                         JOHN C. FLOOD OF D.C., INC., JOHN C. FLOOD INC., AND
                                                     MEL VILLE DAVIS, Appellant

                                                                                          v.
                                                                         SUPERMEDIA L.L.C., Appellee


                                                                                     ORDER


                                  We GRANT appellee's August 31, 2012 second motion for extension oftime to file brief

                        and 0 RD ER appellee's brief, tendered to the clerk August 31, 2012 filed as of the date of this Order.